MEMORANDUM ***
Silvia Rodriguez-Reyes, a native and citizen of Mexico and lawful permanent resident of the United States, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s decision finding her removable because she engaged in alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Rodriguez-Reyes was removable because her conduct amounted to alien smuggling in violation of 8 U.S.C. § 1182(a)(6)(E)(i). Rodriguez-Reyes testified that she knew her sister had no legal documentation to enter the United States, but still attempted to drive her across the border. See Moran, 395 F.3d at 1091-92; cf. Altamirano v. Gonzales, 427 F.3d 586, 595 (9th Cir.2005) (concluding petitioner did not violate alien smuggling statute where she knew there was an illegal alien in the car, but she was only a passenger and provided no affirmative act of assistance).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.